SECUREXCESS DECLARATIONS SUBJECT TO THE PROVISIONS OF THE UNDERLYING INSURANCE, THIS POLICY MAY ONLY APPLY TO CLAIMS FIRST MADE AGAINST THE INSUREDS DURING THE POLICY PERIOD. THE LIMITS OF LIABILITY AVAILABLE TO PAY DAMAGES OR SETTLEMENT AMOUNTS SHALL BE REDUCED AND MAY BE TOTALLY EXHAUSTED BY PAYMENT OF DEFENSE COSTS. PLEASE READ THIS POLICY CAREFULLY. COMPANY : Axis Insurance Company POLICY NUMBER : MBN727586/01/2010 Item 1. Policyholder : Item 2. Policy Period : All Fidelity Funds a. Inception Date July 1, 2010 82 Devonshire Street b. Expiration Date July 1, 2011 Mailstop F3D Both dates at 12:01 a.m. at the Boston, MA 02109 address listed in Item 1. Item 3. Limits of Liability (inclusive of defense costs): a. Maximum aggregate Limit of Liability for each Claim : $5,000,000 representing 33%** part of $15,000,000 excess of $85,000,000 of Underlying Insurance b. Maximum aggregate Limit of Liability for all Claim(s) during the Policy Period for all Insurance Products : $5,000,000 representing 33%** part of $15,000,000 excess of $85,000,000 of Underlying Insurance **33 % represents the Insurer's participation on a quota share basis of $0.33 of each dollar of limit of liability and premium expressed hereon and payments hereunder for this layer of insurance; subject always to the Insurer's maximum aggregate Limit of Liability for all Claims for all Insurance Products of $5,000,000. Item 4. Underlying Insurance and Insurance Products : See Endorsement No. 1 Item 5. Endorsements Attached at Inception: SE1000, MU1013, SE0427, MU7042 & MU7048. Item 6. Notices to Insurer : Notice of Claim(s) To Be Sent To : All Other Notices To Be Sent To: Axis Financial Insurance Solutions Claims Axis Financial Insurance Solutions Address: Connell Corporate Park Address: Connell Corporate Park 300 Connell Drive 300 Connell Drive P.O. Box 357 P.O. Box 357 Berkeley Heights, NJ 07922-0357 Berkeley Heights, NJ 07922-0357 Item 7. Pending or Prior Claim Date: N/A Item 8. Terrorism Coverage Premium: N/A SE 0103 (Ed. 0707) Page 1 of 2 Printed in USA The Insurer has caused this Policy to be signed and attested by its authorized officers, but it shall not be valid unless also signed by another duly authorized representative of the Insurer . October 6, 2010 Authorized Representative Date Gregory W. Springer President Andrew Weissert Secretary SE 0103 (Ed. 0707) Page 2 of 2 Printed in USA SECUREXCESS POLICY In consideration of the payment of the premium, and in reliance on all statements made in the application(s) for this Policy and the Underlying Insurance and all information provided to the Insurer and any or all of the Underlying Insurers , and subject to the provisions of this Policy, the Insurer and the Policyholder , on its own behalf and on behalf of all Insureds , agree as follows. I. INSURING AGREEMENT With respect to each Insurance Product , the Insurer shall provide the Insureds with insurance during the Policy Period excess of all applicable Underlying Insurance . Except as specifically set forth in the provisions of this Policy, the insurance afforded hereunder shall apply in conformance with the provisions of the applicable Primary Policy and, to the extent coverage is further limited or restricted thereby, to any other applicable Underlying Insurance. In no event shall this Policy grant broader coverage than would be provided by the most restrictive policy constituting part of the applicable Underlying Insurance . The insurance afforded under this Policy shall apply only after all applicable Underlying Insurance with respect to an Insurance Product has been exhausted by actual payment under such Underlying Insurance , and shall only pay excess of any retention or deductible amounts provided in the Primary Policy and other exhausted Underlying Insurance . II. DEFINITIONS A. Claim(s) means the event(s) which take place during the Policy Period and which trigger(s) coverage under the insuring agreement(s) of the Underlying Insurance . B. Insurance Product means each separate type of insurance identified as an "Insurance Product" in Endorsement No. 1 to this Policy. C. Insured(s) means any person(s) or entity(ies) that may be entitled to coverage under the Primary Policy at its inception. D. Insurer means the company identified as "Insurer" in the Declarations. E. Policy Period means the period from the inception date to the expiration date of this Policy stated in Item 2. in the Declarations, or its earlier cancellation or termination date, if any. F. Policyholder means the person(s) or entity(ies) identified in Item 1. in the Declarations. G. Primary Policy means the specific policy identified as the "Primary Policy" under the applicable Insurance Product listed in Endorsement No. 1 to this Policy. H. Sublimit means any Underlying Limits which: 1. applies only to a particular grant of coverage under such Underlying Insurance ; and 2. reduces and is part of the otherwise applicable limits of liability of such Underlying Insurance set forth in Item 4 of the Declarations. I. Underlying Insurance means each insurance policy which constitutes all or part of an Insurance Product , as scheduled in Endorsement No. 1 to this Policy. J. Underlying Insurers means any or all of the companies who issued the policies of Underlying Insurance . K. Underlying Limits means, with respect to each Insurance Product , an amount equal to the aggregate of all limits of liability for each Insurance Product stated in Endorsement No. 1 to this Policy, plus the SE 0001 (Ed. 10 05) Page 1 of 4 Printed in U.S.A. uninsured retention or deductible, if any, applicable to the Primary Policy under such Insurance Product . III. CONDITIONS OF COVERAGE A. For purposes of determining when insurance under this Policy shall attach and the limitations under which such insurance shall apply: 1. All of the Underlying Insurance in effect as of the inception date of the Policy Period shall be maintained in full effect with solvent insurers throughout the Policy Period except for any reduction or exhaustion of the Underlying Limits as provided in Section IV. below; and 2. All Insureds shall comply fully with all of the provisions of this Policy. B. As a condition precedent to coverage under this Policy, the Insured shall give to the Insurer as soon as practicable, but in no event later than thirty (30) days thereafter, written notice and the full particulars of i) the exhaustion of the aggregate limit of liability of any Underlying Insurance , ii) any Underlying Insurance not being maintained in full effect during the Policy Period , or iii) an Underlying Insurer becoming subject to a receivership, liquidation, dissolution, rehabilitation or similar proceeding or being taken over by any regulatory authority. C. If during the Policy Period the provisions of the Primary Policy are changed in any manner, as a condition precedent to coverage under this Policy, the Insured shall give written notice to the Insurer of the full particulars of such change as soon as practicable but in no event later than thirty (30) days following the effective date of such change. No amendment to any Primary Policy or Underlying Insurance during the Policy Period shall be effective in broadening or extending the coverage afforded by this Policy or extending or increasing the limits of liability afforded by this Policy unless the Insurer so agrees in writing. The Insurer may, in its sole discretion, condition its agreement to follow any changes to the Primary Policy or the Underlying Insurance on the Insured paying any additional premium required by the Insurer for such change. As soon as practicable, but in no event later than thirty (30) days thereafter, the Policyholder must give the Insurer written notice of any additional or return premiums charged or allowed in connection with any Underlying Insurance . IV. REDUCTION OR EXHAUSTION OF UNDERLYING LIMITS A. If the Underlying Limits are partially reduced solely due to actual payment under the Underlying Insurance , this Policy shall continue to apply as excess insurance over the remaining Underlying Limits . B. If the Underlying Limits are wholly exhausted solely due to actual payment under the Underlying Insurance , this Policy shall continue to apply as primary insurance with respect to the applicable Insurance Product(s) and the retention or deductible, if any, applicable under the Primary Policy(ies) shall apply under this Policy. C I f any Underlying Limits are subject to a Sublimit then coverage hereunder shall not apply to any Claim which is subject to such Sublimit , provided however, that the Underlying Limit shall be recognized hereunder as depleted to the extent of any payment of such Claim subject to such Sublimit . V. LIMITS OF LIABILITY A. The amount stated in Item 3.a. in the Declarations shall be the maximum limit of the Insurer's liability for each Claim under the applicable Primary Policy , and shall be the maximum amount payable by the Insurer under this Policy for a single Claim , which amount shall be part of, and not in addition to, the amount stated in Item 3.b. in the Declarations. SE 0001 (Ed. 10 05) Page 2 of 4 Printed in U.S.A. B. The amount stated in Item 3.b. in the Declarations shall be the maximum aggregate amount payable by the Insurer under this Policy with respect to all Claims during the Policy Period for all Insurance Products . C. This Policy does not provide coverage for any Claim not covered by the Underlying Insurance , and shall drop down only to the extent that payment is not made under the Underlying Insurance solely by reason of exhaustion of the Underlying Insurance through payments thereunder, and shall not drop down for any other reason. If any Underlying Insurer fails to make payments under such Underlying Insurance for any reason whatsoever, including without limitation the insolvency of such Underlying Insurer , then the Insureds shall be deemed to have retained any such amounts which are not so paid. If the Underlying Insurance is not so maintained, the Insurer shall not be liable under this Policy to a greater extent than it would have been had such Underlying Insurance been so maintained. D. Payment by the Insurer of any amount, including but not limited to defense costs, shall reduce the limits of liability available under this Policy. VI. SETTLEMENTS AND DEFENSE A. No Insured under this Policy may, without the Insurer's prior written consent, which consent shall not be unreasonably withheld, admit liability for or settle any matter for which insurance may be sought under this Policy. B. The Insurer may, at its sole discretion, elect to participate in the investigation, defense and/or settlement of any claim under this Policy, regardless of whether the applicable Underlying Insurance has been exhausted. C. The Insured , and not the Insurer , has the duty to defend all Claims under this Policy. VII. SUBROGATION A. In the event of payment under this Policy, the Insurer shall be subrogated to all rights of recovery of each and all Insureds against any person or organization, and the Insureds shall do whatever is necessary to secure those rights to the satisfaction of the Insurer , including the execution of such documents necessary to enable the Insurer effectively to bring suit in the name of such Insureds . B. Any amount recovered after payment under this Policy and any Underlying Insurance policies shall be apportioned among the Insurer and the Underlying Insurers net of the expense of such recovery in the reverse order of actual payment. The expenses attendant to such recovery shall be apportioned among those benefiting from the recovery in proportion to the amount of benefit to each party. VIII. AUTHORIZATION Except as stated in paragraph IX.A. below, the Policyholder shall be the sole agent of all Insureds with respect to all matters, including but not limited to giving and receiving notices and other communications, effecting or accepting any endorsements to or notices of cancellation of this Policy, the payment of premium and the receipt of any return premiums. IX. NOTICE A. With respect to any Claim , situation that could give rise to a Claim , or other matter as to which insurance may be sought under this Policy, the Policyholder or any Insured must give the Insurer written notice contemporaneously with and in the identical manner required by the applicable Primary Policy . B. All notices under this Policy shall be sent to the Insurer at the address set forth in Item 6. in the Declarations. SE 0001 (Ed. 10 05) Page 3 of 4 Printed in U.S.A. X. MODIFICATION, CANCELLATION AND NONRENEWAL A. No modification of this Policy shall be effective unless made by endorsement signed by an authorized representative of the Insurer . B. The Policyholder may cancel this Policy at any time by written notice stating when thereafter such cancellation is to be effective. C. The Insurer may cancel this Policy only for nonpayment of premium, and only by delivering or mailing to the Policyholder written notice stating when, not less than ten (10) days thereafter, such cancellation shall become effective. The delivery or mailing of such notice shall be sufficient proof thereof and this Policy and the Policy Period shall terminate at the date and hour specified in the notice. D. The Insurer shall refund the unearned premium, computed at the customary short rate, if the Policy is cancelled by the Policyholder . E. The Insurer shall have no obligation to renew this Policy upon its expiration. If the Insurer decides not to renew this Policy, the Insurer shall provide written notice to the Policyholder by messenger, express delivery or first class mail at least sixty (60) days prior to the expiration of the Policy. XI. EXCLUSIONS The Insurer shall not be liable for any amount in any Claim taking place during the Policy Period and arising under any Insurance Product , which is based upon, arising out of, directly or indirectly resulting from, in consequence of or in any way involving: A. Any demand, suit or other proceeding pending, or order, decree or judgment entered, against any Insured on or prior to the Pending or Prior Claim Date set forth in Item 7 of the Declarations or any wrongful act, fact, circumstance or situation underlying or alleged therein; or B. Any other wrongful act, fact, circumstance or situation whenever occurring, which together with a wrongful act, fact, circumstance or situation described in (a) above are causally or logically interrelated by a common nexus. SE 0001 (Ed. 10 05) Page 4 of 4 Printed in U.S.A. Endorsement No. 1 Effective date of this endorsement: 12:01 a.m. on: July 1, 2010 To be attached to and form part of Policy Number: MBN727586/01/2010 Issued to: All Fidelity Funds By: Axis Insurance Company SCHEDULE OF UNDERLYING INSURANCE AND INSURANCE PRODUCTS THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY. This endorsement modifies insurance provided under the following: SECUREXCESS POLICY The Schedule of Underlying Insurance and Insurance Products is as follows: A. Insurance Product: Investment Company Bond 1 . Primary Policy Insurer Policy Number Limits Policy Period National Union Fire 01-986-29-38 $ 07/01/2010 - 07/01/2011 Insurance Company of Pittsburgh, PA 2 . Other Underlying Policies Insurer Policy Number Limits Policy Period Westchester Fire DOX G21661612 005 $ 07/01/2010 - 07/01/2011 Insurance Company Everest Indemnity FL5FD00012-101 $ 07/01/2010 - 07/01/2011 Insurance Company ICI Mutual Insurance D $ 07/01/2010 - 07/01/2011 Company Endurance Specialty P008816003 $ 07/01/2010 - 07/01/2011 Insurance Ltd St. Paul Mercury 469PB0983 $ 07/01/2010 - 07/01/2011 Insurance Company Continental Casualty $ 07/01/2010 - 07/01/2011 Company All other provisions remain unchanged. Authorized Representative October 6, 2010 Date SE 1000 (Ed. 0203) Page 1 of 1 Printed in USA Endorsement No. 2 Effective date of this endorsement: 12:01 a.m. on July 1, 2010 To be attached to and form part of Policy Number: MBN727586/01/2010 Issued to: All Fidelity Funds By: Axis Insurance Company TIE IN LIMITS ENDORSEMENT THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY. This endorsement modifies insurance provided under the following: SECUREXCESS POLICY In consideration of the premium charged, the Insureds and the Insurer hereby agree that this Policy has been issued in conjunction with Axis Insurance Company  MBN741646/01/2010 (the "Other Policy(ies)") with the intention that this Policy and all the Other Policy(ies) would share a single aggregate limit of liability. Accordingly, any payments by the Insurer under this Policy shall reduce, and possibly exhaust, the limit of liability available for the payment of claims under the Other Policy(ies). Similarly, any payments by the Insurer or an affiliate thereof under the Other Policy(ies) shall reduce and possibly exhaust the limit of liability available for the payment of Claims under this Policy. In all events, the Insurer's maximum limit of liability under this Policy is $5,000,000 . Additionally, when the sum total of Claims paid under this Policy and claims under the Other Policy(ies), equals $5,000,000 , then the Insurer's obligations under this Policy as well as all of the Other Policy(ies) shall be completed fulfilled and extinguished. All other provisions remain unchanged. Authorized Representative October 6, 2010 Date MU 1013 (Ed. 2/2003) Page 1 of 1 Printed in USA Endorsement No. 3 Effective date of this endorsement: 12:01 a.m. on July 1, 2010 To be attached to and form part of Policy Number: MBN727586/01/2010 Issued to: All Fidelity Funds By: Axis Insurance Company MASSACHUSETTS AMENDATORY ENDORSEMENT THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY. This endorsement modifies insurance provided under the following: SECUREXCESS POLICY 1. Section X. MODIFICATION, CANCELLATION AND NONRENEWAL , paragraph B. is amended by the addition of the following: Such notice of cancellation shall be delivered or mailed by first class mail, postage prepaid. 2. Section X. MODIFICATION, CANCELLATION AND NONRENEWAL , paragraph C. is deleted and replaced by the following: The Insurer may cancel this Policy only for nonpayment of premium, and only by delivering or mailing to the Policyholder written notice stating when, not less than ten (10) days thereafter, such cancellation shall become effective. The notice of cancellation shall be delivered to the Policyholder , or be left at its last address as shown on the Insurers records or, if its records contain no such address, at its last address known to the Insurer , or be mailed to the address of the Policyholder by first class mail, postage prepaid. No written notice of cancellation shall be deemed effective when mailed by the Insurer unless the Insurer obtains a certificate of mailing receipt from the U.S. Postal Service showing the name and address of the Policyholder as stated in the Policy. The affidavit of any officer, agent or employee of the Insurer , duly authorized for that purpose, that such notice has been served shall be prima facie evidence that cancellation has been duly effected. If the Policy is made payable to a mortgagee or any person other than the Policyholder , notice must also be given to the mortgagee or other person in the manner provided above. All other provisions remain unchanged. Authorized Representative October 6, 2010 Date SE 0427 (Ed. 1005) Page 1 of 1 Printed in U.S.A. Endorsement No. 4 Effective date of this endorsement: 12:01 a.m. on July 1, 2010 To be attached to and form part of Policy Number: MBN727586/01/2010 Issued to: All Fidelity Funds By: Axis Insurance Company POLICYHOLDER NOTICE  MASSACHUSETTS THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY. This endorsement modifies insurance provided under the following: SECUREXCESS POLICY IMPORTANT NOTICE TO ALL MASSACHUSETTS POLICYHOLDERS: In the event of a complaint, please contact us at: Axis U.S. Insurance Legal Department 11680 Great Oaks Way Suite 500 Alpharetta, Georgia 30022 Fax No.: 1 (678) 746-9317 If you have been unable to contact or obtain satisfaction from the Insurer, you may contact the Massachusetts Division of Insurance to obtain information or make a complaint at: Commonwealth of Massachusetts Division of Insurance One South Station, 5 th Floor Boston, MA 02110-2208 MU 7042 (Ed. 04 05) Page 1 of 1 AXIS Insurance Company 303 West Madison Suite 500 Chicago, IL 60606 MU 7048 (Ed. 0306) Printed in USA
